Citation Nr: 0002771	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  93-24 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson,
Mississippi


THE ISSUES

Entitlement to an increased disability evaluation for an 
anxiety reaction, currently evaluated as 50 percent 
disabling.

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Purcell Luke, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mark D. Chestnutt, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to April 
1967.

This appeal stems from a December 1992 rating decision of the 
RO.  This case has been remanded twice by the Board of 
Veterans' Appeals (Board), most recently to have the veteran 
undergo an additional examination and to clarify who is 
representing him.  The additional development has been 
completed to the extent necessary to render a decision, and 
the veteran submitted a new designation of representation in 
December 1999.  Therefore, this case may now be decided.  
Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is service-connected for a left-ear hearing 
loss, rated as being noncompensable, and for an anxiety 
reaction, i.e. a variously diagnosed psychiatric disability, 
rated as 50 percent disabling.

3.  Upon recent VA examination, the veteran was found to a 
mixture of anxiety and depression.  The following were 
attributed to his generalized anxiety disorder: excessive 
anxiety, feeling restless and "keyed up," feeling fatigued, 
having difficulty concentrating, being irritable, having 
muscle tension, and having sleep disturbance.  Another recent 
VA examination report revealed that the veteran had anxiety 
attacks once or twice per week.  A third examination report 
revealed a Global Assessment of Functioning of 50.

4.  Due to his psychiatric symptoms, veteran has been unable 
to obtain or retain employment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability evaluation of 100 
percent for an anxiety reaction have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § Part 4, Diagnostic 
Code 9400 (1996 and 1999).

2.  The veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability is 
moot.  38 U.S.C.A. §§ 1155, 5107, 7104(a) (West 1991); 
38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (1999); Green v. West, 
11 Vet. App. 472, 476 (1998), (citing Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 Fed. Reg. 
52375 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant evidence has been properly 
developed and that there is no further duty to assist in 
order to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107.  See also Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) (in evaluating the veteran's disability, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  Since this case 
does not involve the initial rating assigned to the veteran's 
service-connected psychiatric disability, as discussed infra, 
the Board shall not considered whether "staged ratings" are 
appropriate during the protracted appellate period in this 
case.  The question of the effective date of the 100 percent 
rating assigned herein is appropriate for the RO to decide in 
the first instance.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


I.  Facts

Service medical records show that the veteran was 
hospitalized twice between December 1967 and February 1967 
with psychiatric complaints.  He was diagnosed with a 
passive-aggressive personality.

During a July 1967 VA examination, the veteran was diagnosed 
with a psychoneurotic disorder, anxiety reaction with a 
tendency to somatize, mild.

Service connection for this psychiatric disability, an 
anxiety reaction, was granted in a September 1967 rating 
decision, with an evaluation of 10 percent.  Service 
connection was also granted for a left-ear hearing loss, as 
being noncompensable.

The Board increased the disability evaluation assigned to the 
veteran's service-connected psychiatric disability to 50 
percent in a June 1987 decision.

A copy of a diploma submitted to the VA in May 1992, 
indicates that the veteran received a bachelor of science 
degree in 1971.

A July 1992 VA examination report contains a diagnosis of 
generalized anxiety disorder with depression.

VA outpatient treatment records from August to December 1994 
reveal diagnoses of posttraumatic stress disorder versus 
adjustment disorder with depressed mood, and depression.  
That August, it was opined that he was dysthymic, with a 
questionable psychosis.  It was noted that he was undergoing 
a divorce.  He complained that he could not sleep, that he 
had "angry" spells, and that he had decreased energy.

At a May 1995 hearing before the Board, the veteran testified 
that he thought his service-connected disability precipitated 
his living apart from his wife.  He discussed taking 
antidepressant medication, and that without medication, he 
did not sleep at night.  In such situations, he said, he 
would become restless, cry a lot and urinate in his bed, but 
would then sleep during the day.  He said that the last job 
he had had was driving a taxicab, in 1981, but essentially 
that he earned little or nothing from this venture.  He 
clarified that this was the last full-time job he had held.  
Apparently prior to this, he had reportedly been working as a 
financial aid counselor and an accountant at a university.  
He seemed to indicate that on the day of the hearing, he had 
bought and consumed a half-pint of whiskey.  When asked about 
memory loss, he said, "I forget a lot."  He indicated that 
he had had problems concentrating, and would relieve stress 
by crying.  He asserted that he could not hold a job.

The veteran was provide two psychological examinations by the 
VA in February 1996.  During the first of these the veteran 
reported that was a member of a bowling league and would bowl 
twice per week.  He described his mood as anxious.  He 
reported that when driving his cab and under stress he would 
sometimes hear a voice "direct" him.  He was oriented in 
all spheres; attention, concentration and memory were quite 
good.  His judgment was questionable and insight was limited.  
There were indications of anxiety and expansive mood, but not 
of a depressive disorder or psychosis.  The "crying spells" 
he reported seemed to be brief dysphoric episodes which were 
reactive in nature.  The veteran was convinced that he had no 
tolerance whatsoever for stress.  "This leads him to avoid 
many adult responsibilities," the examiner commented. The 
veteran was diagnosed with generalized anxiety disorder, and 
had a Global Assessment of Functioning of 62.

The second VA psychological examination of the veteran in 
February 1996 contains a finding that the veteran did appear 
depressed when he did not have "the meaningless smile on his 
face."  Two to three crying spells per month were reported.  
He was said to have hypersomnia and would sleep some 12 to 14 
hours per day, or perhaps more.  The veteran asserted that 
about the only thing for which he would get out of bed would 
be to go bowling.  Cognitive functioning was impaired--
particularly memory.  Some two or three times per day, he 
reportedly would find himself in a room without remembering 
why he came there.  He denied current suicidal thoughts, but 
acknowledged having had them at the time of his divorce.  
This examiner noted the recent VA evaluation, but found that 
the veteran's anxiety was not the major problem.  The 
examiner found that the veteran's depression was far more 
inhibiting and impairing in various social, emotional and 
vocational areas.  It was noted, however, that the veteran 
had anxiety attacks about once or twice per week.  The 
diagnoses included dysthymic disorder and generalized anxiety 
disorder.  The veteran's Axis IV stressors were considered 
severe: he was unemployed, had money problems, and concern 
over his divorce.  The veteran's Global Assessment of 
Functioning was 50.  The examiner stated that the veteran's 
functioning in all the important areas of life was severely 
impaired by his depression and that this problem appeared to 
be chronic and lasting.

The veteran was examined by the VA in July 1998, at which 
time he complained of crying spells, suicidal thoughts, and 
an inability to concentrate.  He reportedly felt restless, 
had sleep disturbance, fatigue and had crying spells for most 
of the day.  He said that a physician had previously told him 
that he would never work again.  He said that he "retired" 
in 1981, after driving a cab, but then mentioned that from 
1982 and 1983 he provided a "pick up" service, transporting 
children to and from kindergarten.  He also said that he 
drove his cab from 1992 to 1993, and then worked with his 
brother as a bricklayer for six months.  His next job, he 
indicated, lasted three or four months and involved managing 
apartments on a part-time basis for a cousin.  He last 
reportedly worked on July 9, 1993.  Objectively, the veteran 
was six feet tall, and 350 pounds.  He was talkative: he 
rambled and often talked about irrelevant information.  It 
was difficult to get him focused at times, the examiner 
noted.  His mood was dysphoric and anxious.  He had had 
auditory hallucinations in the past.  He felt paranoid most 
of the time.  He had suicidal thoughts, but had not made any 
attempts.  He would get angry very fast, and reportedly would 
have liked to hurt some people at times.  His concentration 
and attention span were mildly decreased.  His recent and 
remote memory were intact.  He was diagnosed with major 
depression, recurrent with past psychotic features.  This was 
manifested by depressed mood most of the day, nearly every 
day, with marked diminished interest in activities of daily 
living, marked weight gain, insomnia, motor agitation, a 
feeling of worthlessness, problems with concentration and 
attention, and suicidal thoughts.  He was diagnosed with 
generalized anxiety disorder, which was characterized by 
having excessive anxiety, feeling restless and "keyed up," 
feeling fatigued, having difficulty concentrating, feeling 
irritable, suffering from muscle tension, and having sleep 
disturbance.  The examiner concluded that the veteran had a 
Global Assessment of Functioning of 60, meaning "moderate 
impairment."  It was noted, however, that the veteran had 
circumstantial speech, and sometimes had irrelevant speech.  
The veteran had some moderate difficulty in socialization and 
"pretty much remains isolated" staying at home.  He 
reportedly played dominoes and spades with a 15-year-old 
nephew that he was raising.  He was noted to have few 
friends.  The prognosis was "guarded"; the veteran had 
"significant moderate impairment" despite treatment.  The 
examiner noted that the claims file had been reviewed, and 
commented that the veteran's diagnosis "boiled down to" 
having a mixture of anxiety and depression.  The examiner 
said that the veteran had a moderate degree of major 
depression and a generalized anxiety disorder.


II.  Law and analysis

Effective November 7, 1996, the Schedule for Rating 
Disabilities was amended with respect to evaluations to be 
assigned to mental disorders.  61 Fed. Reg. 52,695-52,702 
(1996), amending 38 C.F.R. Part 4.  Since the regulations 
were changed during the pendency of this appeal, the veteran 
is entitled to have applied whichever set of regulations 
provide him with the higher rating--at least after the 
November 1996 effective date of the new regulations.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991); Dudnick v. Brown, 10 
Vet. App. 79 (1997); compare Rhodan v. West, 12 Vet. App. 55 
(1998); appeal dismissed, 99-7041 (Fed. Cir. Oct. 28, 1999); 
vacated and remanded, Haywood v. West, 99-7056 (Fed. Cir. 
Oct. 28, 1999).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  The veteran's generalized anxiety disorder has been 
rated as 50 percent disabling by the RO under the provisions 
of 38 C.F.R. § Part 4, Code 9400--using both the new and the 
prior regulations.  A 50 percent evaluation under the former 
rating criteria contemplates that the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Diagnostic Code 9400 (1996).

Under the former regulations a higher evaluation is warranted 
when the ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is a severe impairment in the ability 
to obtain or retain employment.  The former regulations also 
provided that if a veteran is ratable for a service-connected 
psychiatric disorder at 70 percent, and is prevented from 
such disability from securing or following a substantially 
gainful occupation, the mental disorder is to be assigned a 
100 percent schedular evaluation.  38 C.F.R. § 4.16(c) 
(1996).  Compare Johnson v. Brown, 7 Vet. App. 95 (1995) 
(where demonstrable unemployability was an independent basis 
under the former Diagnostic Code 9411 (1996) for granting a 
100 percent evaluation for a psychiatric disability).  An 
examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disease, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

On the facts in this case, the Board finds that the veteran 
is demonstrably unemployable.  The February 1996 VA 
examination reports contain somewhat conflicting evidence 
with respect to the level of the veteran's impairment, and 
whether the service-connected psychiatric problems are the 
underlying cause thereof--as opposed to perhaps nonservice-
connected symptomatology.  The July 1998 examination 
described the veteran's symptoms as a mixture of anxiety and 
depression, further demonstrating the difficulty of 
determining whether the veteran's service-connected anxiety 
disorder has been the major cause of his problems versus 
other psychiatric symptoms.  Although the last examiner tried 
to separate the effects of each diagnosis, the 1996 reports 
undermine that analysis.  The veteran is entitled to the 
benefit of the doubt, therefore, that his service-connected 
psychiatric disorder, opposed to any nonservice-connected 
symptomatology, is likely the cause of his impairment.  
38 U.S.C.A. § 5107(b).  See Mittleider v. West, 11 Vet. 
App. 181 (1998) (applying this concept with the new 
psychiatric regulations).

The veteran is also entitled to the benefit of the doubt that 
the lower Global Assessment of Functioning found on the 
second of those February 1996 examinations is more 
representative of his actual level of functioning.  A Global 
Assessment of Functioning of 50 is representative of 
"serious" symptoms, including the inability to hold a job.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV); Cohen v. Brown, 10 Vet. App. 128, 
139 (1997) (use of this manual is permitted by VA 
regulations); see also 38 C.F.R. § 4.125(a) (1999) (the Board 
is aware that the newer regulations provide for the use of 
the DSM-IV versus the former regulations that require use of 
the third edition of the manual; the recent examinations were 
presumably consistent, however, with the fourth edition).  
One reason the Board finds the 50 Global Assessment of 
Functioning more likely to be the accurate score is that it 
was rendered on the second examination in February 1996, as 
opposed to the first.  That second examiner had access to the 
first examination report, but nonetheless found the veteran 
to have a lower functioning capacity than did the prior 
examiner.  As the former regulations clearly state, VA 
adjudicators are not bound by an examiner's characterization 
of "mild," "moderate," or "severe" in determining the 
level of impairment.  38 C.F.R. § 4.130 (1996).  The Board 
does not find that the characterizations of "moderate" show 
the entire picture of disability in this case.  Again, as 
noted, all the recent examination reports taken together show 
that any nonservice-connected psychiatric symptoms cannot be 
clearly separated from the service-connected ones, and the 
most recent examination revealed "significant" moderate 
impairment, implying something more than "moderate."  The 
veteran has reportedly not worked for many years, and the 
Board finds that his hearing testimony is credible to the 
extent it supports the proposition that he is unemployable.  
38 C.F.R. § 4.16(c); Johnson, supra.

Since the Board finds that a 100 percent evaluation is 
warranted for the veteran's service-connected psychiatric 
disability under the former regulations, no further analysis 
is needed.  The Board need not determine whether the new 
regulations apply since a higher evaluation cannot be awarded 
thereunder.  Cf. 38 C.F.R. § 3.951(a) (a readjustment to the 
Schedule for Rating Disabilities shall not be grounds for 
reduction of a disability rating in effect on the date of the 
readjustment unless medical evidence establishes that the 
disability actually improved).

The issue of a total rating for compensation purposes based 
on individual unemployability is thus rendered moot as well, 
since a 100-percent evaluation has been assigned to the 
veteran's service-connected psychiatric disorder.  See Green 
v. West, 11 Vet. App. 472, 476 (1998), (citing Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994)); VAOPGCPREC 6-99, 64 
Fed. Reg. 52375 (1999).

All doubt in this case has been resolved in the veteran's 
favor.   38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ Part 4, Diagnostic Code 9400 (1996 and 1999).

As a 100 percent schedular evaluation has been assigned, the 
issue of entitlement to a total rating based on individual 
unemployability is moot and therefore dismissed.



ORDER

Entitlement to a 100-percent disability evaluation for an 
anxiety reaction is granted, subject to the laws and 
regulations governing the payment of monetary benefits.

Entitlement to a total rating for compensation purposes based 
on individual unemployability is dismissed.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

